Case 20-02035-CMB         Doc 1    Filed 02/26/20 Entered 02/26/20 12:47:44              Desc Main
File No.: 12372                    Document      Page 1 of 2

                     IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

Nicki M. Todaro,                                 :        Case No. 19-23010 CMB
                                                 :
       Debtor.                                   :
                                                 :        Chapter No. 13
Nicki M. Todaro,                                 :
                                                 :
       Plaintiff,                                :        Adversary No. 20-________
                                                 :
       vs.                                       :
                                                 :
Wells Fargo Bank, N.A.,                          :
                                                 :
       Defendant.                                :

                     COMPLAINT TO DETERMINE SECURED STATUS

       Debtor, Nicki M. Todaro, through her attorneys, Zebley Mehalov & White, P.C., and Daniel

R. White, Esquire, files the following complaint and respectfully represents as follows:

       1.      Plaintiff/Debtor, Nicki M. Todaro, (“Debtor”), has filed for relief under Chapter 13
               of the United States Bankruptcy Code.

       2.      Defendant, Wells Fargo Bank, N.A., (“Defendant”), loaned money to Debtor and has
               a mortgage on Debtor’s real estate, known locally as 736 Second Street, Newell,
               Pennsylvania, (the “premises”), in the approximate amount of $69,190.00 by
               mortgage dated August 11, 2009, and recorded in the Office of the Recorder of Deeds
               of Fayette County in Record Book 3102, Page 731/Instrument No. 200900009878.

       3.      Defendant has filed secured proof of claim, No. 1, in the amount of $55,746.61,
               listing a mortgage interest in the premises.

       4.      The premises is Debtor’s primary residence, has a current appraised market value of
               $38,500.00 and is subject to these liens prior to Defendant’s mortgage: a first
               mortgage in favor of PNC Mortgage in the amount of $54,938.00 (POC #12).

       5.      Debtor has filed a Chapter 13 plan proposing to pay PNC Mortgage its normal
               monthly payment plus cure appropriate arrears, and to pay Defendant as a general
               unsecured creditor.

       6.      This is a core proceeding under the Bankruptcy Code. As required by Fed. R. Bankr.
               P. 7008, the Plaintiff/Debtor does consent to entry of final orders or judgment by the
               Bankruptcy Court.
Case 20-02035-CMB        Doc 1    Filed 02/26/20 Entered 02/26/20 12:47:44          Desc Main
                                  Document      Page 2 of 2


       WHEREFORE, Debtor requests the court to determine under 11 U.S.C. §506(d) that
Debtor’s premises has a market value of $38,500.00, subject to a senior mortgage in favor of PNC
Mortgage in the amount of $54,938.00, and that Defendant’s junior mortgage is completely
unsecured.
                                                   ZEBLEY MEHALOV & WHITE, P.C.
                                                   BY


                                                   /s/ Daniel R. White
                                                   Daniel R. White
                                                   PA ID NO. 78718
                                                   P.O. Box 2123
                                                   Uniontown, PA 15401
                                                   724-439-9200
                                                   Attorney for Debtor/Plaintiff
